Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The Spec. contains the following acronyms “MPa”, “Pcm”, “JIS Z 3111-2005”, “JIS Z 3118”, “JIS Z 3118: 2007”, “SM490A of JIS G 3106” and “JIS Z 3157” in various places; the meaning of these acronyms are unknown.  Industrial standards of these acronyms are indefinite and all can be changed over time.  Respectfully suggest using the generic full mane instead of acronyms to obviate this rejection.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 16 and 18 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recite the limitation “JIS Z 3111-2005” in line 5 rendering the claim indefinite because the industrial standards of this acronym are indefinite and it can be change over time.  Appropriate correction/clarification is requires.
Claim 16 recite the limitation “Pcm” in various places rendering the claim indefinite because the industrial standards of this acronym are indefinite and it can be change over time.  Appropriate correction/clarification is requires.
Claim 18 recite the limitation “JIS Z 3118” in various places rendering the claim indefinite because the industrial standards of this acronym are indefinite and it can be change over time.  Appropriate correction/clarification is requires.
Appropriate correction/clarification is requires.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11-15 and 17-19 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Nakamura et al. (US 2015/0360327 A1).  
Regarding Independent Claim 1, Nakamura et al. disclose a flux-cored wire comprising:
a steel sheath (an outer steel sheath, [0026]); and
a flux (flux with which the outer steel sheath is filled, [0026]) that fills the steel sheath,
wherein the flux contains:
fluorides which include one or at least two selected from the group consisting of CaF2, MgF2, Na3AlF6, LiF, NaF, K2ZrF6, BaF2, and K2SiF6 (CaF2, BaF2, MgF2, [0026]), and of which a total value α of F equivalent values is 0.21 % or more with respect to a total mass of the flux-cored wire (α is 3.3 to 6.0%, [0026]);
oxides which include one or at least two selected from the group consisting of Fe oxides, Ba oxides, Na oxides, Ti oxides, Si oxides, Zr oxides, Mg oxides, Al oxides, Mn oxides, and K oxides (Ti oxides, Si oxides, Zr oxides, Mg oxides, Al oxides, [0026]), while excluding CaO (CaO is not included in the flux, [0112]), and of which a total value β of amounts ranges from 0.30% to less than 3.50% by mass% with respect to the total mass of the flux-cored wire (β is 0.4 to 1.2%, [0026]); and
carbonates which include one or at least two selected from the group consisting of MgCO3, Na2CO3, LiCO3, CaCO3, K2CO3, BaCO3, FeCO3 and MnCO3 (CaCO3, 3, [0026]), and of which a total value of amounts ranges from 0% to 3.50% by mass% with respect to the total mass of the flux cored wire (0.1 to 0.5%, [0026]),
wherein an amount of the CaO in the flux ranges from 0% to less than 0.20% by mass% with respect to the total mass of the flux-cored wire (0.15% or less, [0028]),
wherein an amount of iron powder in the flux ranges from 0% to less than 10.0% by mass% with respect to the total mass of the flux-cored wire (an iron powder in the flux is less than 10.0%, [0026]),
wherein a X-value calculated by using Expression 1 is 5.0% or less (see detail under [0026, 0108 and 0109]),
wherein the amount of the CaF2 is less than 0.50% by mass% total mass of the flux-cored wire (CaF2 is 0.0%, [see CaF2 under wire No. B36 in TABLE 1-4]),
wherein the amount of the Ti oxides ranges from 0.10% to less than 2.50% by mass% with respect to the total mass of the flux-cored wire (Ti oxides…0.4 to 1.2%, [0026]),
wherein a total value of the amounts of the MgCO3, the Na2CO3, and the LiCO3 ranges from 0% to 3.00% by mass% with respect to the total mass of the flux-cored wire (MgCO3, Li2CO3, …0.1 to 0.5%, [0026]),
wherein a chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder includes, by mass% with respect to the total mass of the flux cored wire,
C: 0.003% to 0.200% (C: 0.04 to 0.09%, [0026]),
Si: 0.20% to 1.50% (C: 0.3 to 1.0%, [0026]),
Mn: 1.00% to 3.50% (Mn: 1.0 to 2.50%, [0026]),
(no Mg, [0026]),
P: 0.020% or less (P: 0.02 or less, [0026]),
S: 0.020% or less (S: 0.02 or less, [0026]),
Al: 0.001 % to 0.300% (Al: 0.001 to 0.050%, [0026]),
Ni: 0.50% to 4.00%, (Ni: 1.5 to 3.5%, [0026])
Mo: 0.10% to 2.00%, (Mo: 0.3 to 1.0%, [0026])
Cu: 0% to 0.50% (Cu: 0 to 0.5%, [0026]),
Cr: 0% to 1.50% (Cr: 0 to 0.5%, [0026]),
Nb: 0% to 0.10% (Nb: 0 to 0.10%, [0026]),
V: 0% to 0.40% (V: 0 to 0. 04%, [0026]),
Ti: 0% to 0.30% (Ti: 0 to 0.30%, [0026]),
B: 0% to 0.0100% (B: 0 to 0.0100%),
Bi: 0% to 0.0100% (no Bi, [0026]),
Ca: 0% to 0.50% (Ca: 0 to 0.50%, [0026]), and
REM: 0% to 0.0100% (REM: 0 to 0.0100%, [0026]),
while having a remainder composed of iron and impurities (a remainder including Fe and an impurity, [0026]), and
wherein Ceq calculated by using the following Expression 2 ranges from 0.45% to 1.20% (see Ceq and detail under [0026]),
X=[NaF]+[MgF2]+[Na3AlF6]+ l .50x([K2SiF6]+[K2ZrF6]+[LiF]+[BaF2])+ 3.50x([CaF2]):
Expression 1

Ceq=[C]+[Si]/24+[Mn ]/6+[Ni]/40+[Cr ]/5+[Mo ]/4+[V]/14: Expression 2
where, the element symbols with square brackets each express, by unit mass% with respect to the total mass of the flux-cored wire, the amount of the element corresponding to each of the element symbols included in the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder (see [0026]).
Regarding Claims 4-9, 11-15 and 17, Nakamura et al. discloses the invention as claimed and as discussed above, and further disclose:
Claim 4, wherein the total amount of the carbonates (CaCO3, MgCO3, [0026]) ranges from more than 0.30% to 3.50% by mass% with respect to the total mass of the flux-cored wire (a total amount thereof is 0.1 to 0.5%, [0026]), and wherein the total amount of the MgCO3, the Na2CO3, and the LiCO3 (MgCO3, Li2CO3, [0026]) ranges from 0.30% to 3.00% by mass% with respect to the total mass of the flux-cored wire (a total amount thereof is 0.1 to 0.5%, [0026]).
Claim 5, wherein the α is 0.50% or more (α is 3.3 to 6.0%, [0026]).
Claim 6, wherein the X-value is 4.5% or less (see detail under [0026, 0108 and 
Claim 7, wherein the amount of the Ti oxides ranges from 0.10% to 1.80% by mass% with respect to the total mass of the flux-cored wire (Ti oxides…0.4 to 1.2%, [0026]).
Claim 8, wherein the amount of the CaF2 (CaF2 are included in the flux, [0026]) is 0.20% or less by mass% with respect to the total mass of the flux-cored wire (CaF2 is 0.0%, [see CaF2 under wire No. B36 in TABLE 1-4]).
Claim 9, wherein α/β ranges from 0.10 to 4.00 (α is 3.3 to 6.0%, β is 0.4 to 1.2%, [0026]).
	Claim 11, wherein tensile strength of a deposited metal which is formed by a gas shield arc welding using the flux-cored wire ranges from 690 MPa to less than 1500 MPa (780 MPa to 940 MPa, [0031]) in a tensile test of the deposited metal, the tensile test being regulated by JIS Z 3111-2005 (Japanese Industrial Standards JIS Z 3111-2005, [0031]).
Claim 12, wherein the steel sheath has a seamless shape (the outer steel sheath may have a seamless shape, [0032]).
Claim 13, wherein the steel sheath has a slit-shaped gap (a wire has the slit-shaped gap, [0121]).
Claim 14, further comprising: perfluoropolyether oil that coats a surface of the flux-cored wire (to use perfluoropolyether oil, [0123]).
Claim 15, a manufacturing method of a welded joint, comprising: performing gas shield arc welding of a steel material (a steel sheet is welded… the gas shield arc welding, [0133]) by using the flux-cored wire according to Claim 1.
Claim 17, a welded joint (a steel sheet is welded, [0133]) which is obtained by the manufacturing method of a welded joint according to Claim 15 (see Title).


Regarding Independent Claim 18, Nakamura et al. disclose a flux-cored wire comprising: a steel sheath (an outer steel sheath, [0026]); and
a flux (flux with which the outer steel sheath is filled, [0026]) that fills an inside of the steel sheath,
wherein an amount of diffusion hydrogen of a weld metal, which is obtained by
performing direct current gas shield arc welding using the flux-cored wire under a condition regulated by JIS Z 3118, is 1.0 ml/100 g or smaller (less than1.0 ml/100 g, [0037]),
and wherein a weight per welding time of a spatter, which is generated when direct current gas shield arc welding (gas shield arc welding, [0132]) is performed by using the flux-cored wire under conditions that wire polarity is positive, a current value is 270 A, a voltage value ranges from 29 to 32 V, a welding rate is 30 cm/min, a type of a shielding gas is 100% CO2 gas, and a flow rate of the shielding gas is 25 L/min, is 5.0 g/min or smaller (“under conditions that wire polarity is positive, a current value is 270 A, a voltage value ranges from 29 to 32 V, a welding rate is 30 cm/min, a type of a shielding gas is 100% CO2 gas, and a flow rate of the shielding gas is 25 L/min, is 5.0 g/min or smaller” is an intended use of the flux-cored wire; also see welding conditions shown in Table 3).

Regarding Independent Claim 19, Nakamura et al. disclose a flux-cored wire comprising: a steel sheath (an outer steel sheath, [0026]); and
a flux (flux with which the outer steel sheath is filled, [0026]) that fills an inside of the steel sheath,

wherein an amount of diffusion hydrogen of a weld metal, which is obtained by
performing direct current gas shield arc welding using the flux-cored wire under a condition regulated by JIS Z 3118, is 1.0 ml/100 g or smaller (less than1.0 ml/100 g, [0037]), and
wherein a weight per welding time of a spatter, which is generated when direct current gas shield arc welding (gas shield arc welding, [0132]) is performed by using the flux-cored wire under conditions that wire polarity is positive, a current value is 270 A, a voltage value ranges from 29 to 32 V, a welding rate is 30 cm/min, a type of a shielding gas is 100 % CO2 gas, and a flow rate of the shielding gas is 25 L/min, is 5.0 g/min or smaller (“conditions that wire polarity is positive, a current value is 270 A, a voltage value ranges from 29 to 32 V, a welding rate is 30 cm/min, a type of a shielding gas is 100 % CO2 gas, and a flow rate of the shielding gas is 25 L/min, is 5.0 g/min or smaller” is an intended use of the flux-cored wire; also see welding conditions shown in Table 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0360327 A1) in view of Sadowski (US 4,439,498).  
Regarding Claims 2, 3 and 20, Nakamura et al. discloses the invention as claimed and as discussed above; except Claim 2, wherein the chemical composition Claim 3, wherein the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder satisfies Expression 3, ([Mg] + 10 x [Al]) ≤ 0.45: Expression 3 where, the element symbols with square brackets each indicate, by unit mass% with respect to the total mass of the flux-cored wire, the amount of the element corresponding to each of the element symbols included in the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder; Claim 20, wherein the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder satisfies Expression 3, ([Mg] + 10 x [Al]) ≤ 0.45: Expression 3 where, the element symbols with square brackets each indicate, by unit mass% with respect to the total mass of the flux-cored wire, the amount of the element corresponding to each of the element symbols included in the chemical composition excluding the fluorides, the oxides, the Cao, the carbonates, and the iron powder.
Sadowski further teaches Claim 2, a welding electrode (see Title) with a chemical composition; wherein the chemical composition by mass% with respect to a total mass of the core wire, Mg: 0.07% or less (0.008 Mg, [see Core Wire No. 4 in Col 6 TABLE I); Claim 3, wherein the chemical composition satisfies Expression 3, ([Mg] + 10 x [Al]) ≤ 0.45: Expression 3 where, the element symbols with square brackets each indicate, by unit mass% with respect to the total mass of the flux-cored wire (0.008 + 10 x [0.15]) ≤ 0.45, [see Core Wire No. 4 in Col 6 TABLE I); Claim 20, wherein the chemical composition satisfies Expression 3, ([Mg] + 10 x [Al]) ≤ 0.45: Expression 3 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura with Sadowski’s further teaching of Claim 2, wherein the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder (“excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder” taught by Nakamura already) includes, by mass% with respect to the total mass of the flux cored wire, Mg: 0.07% or less; Claim 3, wherein the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder (“excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder” taught by Nakamura already) satisfies Expression 3, ([Mg] + 10 x [Al]) ≤ 0.45: Expression 3 where, the element symbols with square brackets each indicate, by unit mass% with respect to the total mass of the flux-cored wire, the amount of the element corresponding to each of the element symbols included in the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder (“excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder” taught by Nakamura already); Claim 20, wherein the chemical composition excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder (“excluding the fluorides, the oxides, the CaO, the carbonates, and the iron powder” taught by Nakamura already) satisfies Expression 3, ([Mg] + 10 x [Al]) ≤ 0.45: Expression 3 where, the element symbols with square brackets each indicate, by unit mass% with Nakamura already) because Sadowski teaches, in Col 2 line 11-21, of providing an excellent core wire to minimize the deleterious effect of carbon on the corrosion resistance of weld deposits and to provide crack resistant weld deposits.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0360327 A1) in view of Kawamoto et al. (US 2011/0171485 A1).  
Regarding Claim 10, Nakamura et al. discloses the invention as claimed and as discussed above; except Claim 10, wherein the total amount of Na3AlF6 and NaF by mass% with respect to the total mass of the flux-cored wire is 50% or more of the total amount of the fluorides by mass% with respect to the total mass of the flux-cored wire.
Kawamoto et al. further teach Claim 10, a flux (flux-cored wires 11, [0035], Figs 1A-1D); wherein the total amount of Na3AlF6 and NaF by mass% with respect to the total mass of the flux-cored wire is 50% or more of the total amount of the fluorides by mass% with respect to the total mass of the flux-cored wire (see 0.4 of NaF and Wire No. 12 with a total of 0.8 in TABLE 2-2).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Nakamura with Kawamoto’s further teaching of Claim 10, wherein the total amount of Na3AlF6 and Kawamoto teaches, in Para. [0009], of providing an excellent flux core wire can give a weld metal showing good pitting resistance and bead appearance  and having satisfactory resistance to hot cracking.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2015/0360327 A1) in view of Shinohara et al. (US 2013/0037162 A1).  
Regarding Claim 16, Nakamura et al. discloses wherein the steel material is one selected from the group consisting of:
a steel sheet in which a sheet thickness is 12 mm or less ( a thickness of 3 mm, [0133]); a steel sheet in which a sheet thickness is more than 12 mm to 25 mm and Pcm is 0.33% or less; a steel sheet in which a sheet thickness is more than 25 mm to 40 mm and Pcm is 0.31 % or less; and a steel sheet in which a sheet thickness is more than 40 mm to 100 mm and Pcm is 0.29% or less,
and wherein the gas shield arc welding is performed after the steel material is preheated (preheating, [0177]) such that the temperature of the steel material becomes 5° C or higher (preheating temperature for stopping weld cracking is 50° C, [0011]) in a case where the temperature of the steel material is less than 5°C when the steel material is subjected to the gas shield arc welding (gas shield arc welding is preferable, [0132]); or the gas shield arc welding is performed without preheating the steel material in a case where the temperature of the steel material is 5° C or higher when the steel ° C, see TABLE 3 Welding Condition),
Nakamura et al. discloses the invention as claimed and as discussed above; except Pcm is 0.36% or less; where Pcm is calculated by using the following Expression 4, Pcm=[C]+ [Si]/30+[Mn ]/20+[Cu ]/20+[Ni]/60+[Cr ]/20+[Mo ]/15+[V]/10+5 x [B]: Expression 4; where, the element symbols with square brackets each express, by unit mass%, the amount of the element corresponding to each of the element symbols included in the steel material.
Shinohara et al. further teach manufacturing method of steel plate (see Title), with a Pcm is 0.36% or less (0.16 to 0.19, Abstract); where Pcm is calculated by using the following Expression, Pcm=[C]+[Si]/30+([Mn]+[Cu]+[Cr])/20+[Ni]/60+[Mo]/15+[V]/10 (Expression 2 in [0030]); where, the element symbols with square brackets each express, by unit mass%, the amount of the element corresponding to each of the element symbols included in the steel material (steel plate has a chemical composition containing, is mass%, [0017]).
The combination of Nakamura et al. in view of Shinohara et al. is silent regarding “where Pcm is calculated by using the following Expression 4, Pcm=[C]+ [Si]/30+[Mn ]/20+[Cu ]/20+[Ni]/60+[Cr ]/20+[Mo ]/15+[V]/10+5 x [B]: Expression 4”. However It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange the Pcm=[C]+ [Si]/30+[Mn]/20+[Cu]/20+[Ni]/60+[Cr ]/20+[Mo ]/15+[V]/10+5 x [B], since it only involved elements arrangement of the composition of the steel plate. it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also applicant Nakamura et al. in view of Shinohara et al. to obtain the invention as specified above.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nakamura et al. with Shinohara’s further teaching of the limitations of Pcm is 0.36% or less; where Pcm is calculated by using the following Expression 4, Pcm=[C]+ [Si]/30+[Mn]/20+[Cu ]/20+[Ni]/60+[Cr]/20+[Mo]/15+[V]/10+5 x [B] (“B” taught by Nakamura et al. already): Expression 4; where, the element symbols with square brackets each express, by unit mass%, the amount of the element corresponding to each of the element symbols included in the steel material because Shinohara teaches, in Para. [0014], that an excellent manufacturing method of using a steel plate for manufacturing a thick welded steel pipe. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761